The application of the above-named defendant for a review of the sentence of (2) 20 year sentences, consecutive, dangerous and persistant felony offender imposed on January 18,1980, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence shall remain the same as originally imposed.
The sentencing judge adequately set forth the reasons in his sentence imposed on January 18,1980, therefore this Division will sustain the original judgment.
We wish to thank Cynthia Stoner of the Montana Defender Project for her assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, James Salansky